      Case 2:18-cv-00994-RAH-JTA Document 67 Filed 03/10/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION


AMY HINTON,                                   )
                                              )
      Plaintiff,                              )
                                              )
v.                                            ) Case No. 2:18-CV-00994-RAH
                                              )           (WO)
ALABAMA STATE UNIVERSITY,                     )
                                              )
      Defendant.                              )

                   MEMORANDUM OPINION AND ORDER

      This case is again before the Court, this time on Defendant Alabama State

University’s (“ASU”) Motion to Reconsider (“Motion”) (Doc. 58), which challenges

the Court’s November 25, 2020, order denying ASU’s summary judgment motion,

(Doc. 52). Plaintiff Amy Hinton (“Hinton”) has filed a response (Doc. 63), and ASU

a reply (Doc. 66), and therefore the Motion is ripe for resolution.

      As the parties acknowledge, a motion to reconsider is only available when a

party presents the court with evidence of an intervening change in controlling law,

the availability of new evidence, or the need to correct clear error or manifest

injustice. Gipson v. Mattox, 511 F.Supp.2d 1182, 1185 (S.D. Ala. 2007); Sussman

v. Salem, Saxon & Nielsen, P.A., 153 F.R.D. 689, 694 (M.D. Fla. 1994). “Motions

to reconsider serve a valuable but limited function.” Nelson v. Whirlpool Corp., 668

F.Supp.2d 1368, 1379 (S.D. Ala. 2009) (citation and quotation omitted). “They do

                                          1
      Case 2:18-cv-00994-RAH-JTA Document 67 Filed 03/10/21 Page 2 of 7




not exist to permit losing parties to prop up arguments previously made or to inject

new ones, nor to provide evidence or authority previously omitted.” Id. “They do

not, in short, serve to relieve a party of the consequences of its original, limited

presentation.” Id.

      Of the three limited occasions in which a motion to reconsider is appropriate,

ASU focuses on only one. That is, ASU claims that, for a number of reasons, the

Court manifestly erred in failing to grant ASU’s summary judgment motion. Upon

review of ASU’s Motion, Hinton’s Response, and ASU’s Reply, and upon review

of the record once again, the Court concludes that ASU’s Motion is due to be

DENIED.

      ASU first, and primarily, argues the Court erred in applying the McDonnell

Douglas analysis when it concluded that Hinton could show, as to the fourth and

final prong of her prima facie case, that she was replaced1 by someone outside her

protected class instead of showing a similar comparator who was treated more

favorably. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). As

ASU states, “the court erred by holding that Hinton need only show that she was



1
  The analysis used to evaluate a claim involving the discriminatory nonrenewal of
a teacher contract is the same as for a discriminatory discharge claim. See, e.g.,
LaFleur v. Wallace State Community College, 955 F.Supp. 1406, 1417 (M.D. Ala.
1996) (“The court finds that the analysis used in evaluating discriminatory discharge
claims governs the plaintiff's prima facie proof of race discrimination in the
nonrenewal of her nine-month probationary contract.”).
                                         2
      Case 2:18-cv-00994-RAH-JTA Document 67 Filed 03/10/21 Page 3 of 7




replaced by someone of a different race.” (Doc. 58, p. 2.) This is because, according

to ASU, the Eleventh Circuit in Maynard v. Bd. Of Regents of Div. of Universities

of Florida Dept. of Educ., 342 F.3d 1281, 1289 (11th Cir. 2003), and Lewis v. City

of Union City, 918 F.3d 1213, 221 (11th Cir. 2019), held that a plaintiff can only

meet the fourth prong of her prima facie case through a “similarly situated” version

of the comparator analysis. (Doc. 58, p. 3.) Therefore, according to ASU, since

Hinton must present a similar comparator and since she did not do so in opposition

to ASU’s summary judgment motion, the Court manifestly erred in denying ASU’s

summary judgment motion on the discrimination claim.

      ASU is mistaken and misinterprets Maynard and Lewis. In both cases, the

Eleventh Circuit analyzed the plaintiffs’ discrimination claims using a comparator

analysis because that was the basis on which each of the plaintiffs claimed that he or

she could meet his or her prima facie case. That the Maynard and Lewis courts

analyzed the plaintiffs’ claims under the “similarly situated” comparator analysis did

not foreclose consideration of the fourth prong under an inquiry based on the race of

a plaintiff’s replacement. Nor did Maynard or Lewis overturn Eleventh Circuit

precedent recognizing a plaintiff’s ability to meet her fourth prong burden through a

showing that she was replaced by someone outside her class.

      Simply put, a plaintiff can meet the fourth prong of her prima facie case

through a showing that she was replaced by someone outside her protected class,


                                          3
      Case 2:18-cv-00994-RAH-JTA Document 67 Filed 03/10/21 Page 4 of 7




and ASU is wrong in claiming otherwise. See, e.g., Barneman v. International

Longshoreman Association Local 1423, No. 20-10914, 2021 WL 50156, at *8 (11th

Cir. 2021 ) (“… (4) replaced by a person outside the protected class or suffered from

disparate treatment because of membership in the protected class.”); Herren v. La

Petite Academy, Inc., 820 F.App’x 900, 904 (11th Cir. 2020) (considering the four

McDonnell Douglas factors and concluding that plaintiff met the fourth factor

because she showed that she “was replaced by someone outside her protected class—

a younger, African-American employee”); see also Hogan v. South Georgia Medical

Center, 749 F.App’x 924, 931 (11th Cir. 2018) (“To make out a prima facie case of

discriminatory discharge, Hogan must show, among other things, that ‘he was

replaced by someone outside of his protected class or received less favorable

treatment than a similarly situated person outside of his protected class.’”) (emphasis

added) (citing Flowers v. Troup Cty., Ga., Sch. Dist., 803 F.3d 1327, 1336 (11th Cir.

2015)). Hinton made that showing, at least for summary judgment purposes, and

ASU has not offered any manifest error in the factual analysis of that conclusion.

Accordingly, ASU’s argument is unavailing and due to be rejected.

      ASU also argues the Court erred in concluding that Hinton met her burden

under a convincing mosaic of circumstantial evidence. Having already rejected

ASU’s argument under the conventional McDonnell Douglas analysis, undertaking

review of the alternative convincing mosaic analysis would be an exercise in futility,


                                          4
      Case 2:18-cv-00994-RAH-JTA Document 67 Filed 03/10/21 Page 5 of 7




as Hinton’s discrimination claim will proceed forward anyway. But even if the

substantive findings were reconsidered, the Court finds no manifest error with them.

       ASU also challenges the Court’s application of the cat’s paw theory under

the facts in this case to Hinton’s claims of discrimination and retaliation, and in

particular, it challenges the evidence concerning the role that Brenda Dawson played

in the employment actions and retaliation at issue. (See Doc. 58, pp. 8, 10.) ASU’s

argument is merely a rehash of the parties’ previous arguments regarding the

summary judgment evidence, which again, must be viewed in the light most

favorable to Hinton. 2 A party cannot show clear error or manifest injustice by

“merely reargu[ing] points previously considered and rejected by the Court.”

Colomar v. Mercy Hosp., Inc., 242 F.R.D. 671, 684 (S.D. Fla. 2007). But again, it

should be noted that this evidence is presented at the summary judgment stage from

which the Court has concluded that there merely are questions of fact that preclude

entry of summary judgment. This does not mean that Hinton’s claims will survive a

directed verdict, or jury verdict for that matter either, if the same evidence is given

additional context or counter.

      Finally, ASU challenges the Court’s conclusion that there was a question of



2
 Similarly, ASU attempts unavailingly to merely rehash the Court’s conclusion that
Hinton engaged in protected activity each time she complained to a superior about
discrimination, (see Doc. 58, pp. 9-10), whether it was a complaint to Cheryl Easley,
Cheryl Plettenberg, Steven Chesbro, or Leon Wilson. (Doc. 52, p. 21.)
                                          5
      Case 2:18-cv-00994-RAH-JTA Document 67 Filed 03/10/21 Page 6 of 7




fact on the issue of pretext. ASU argues that it presented a legitimate,

nondiscriminatory reason for Hinton’s nonrenewal and that this Court should not sit

as a super-personnel department that should re-examine ASU’s business decision.

(Doc. 58, p. 11.) Once again, ASU is attempting to reargue the facts. ASU previously

argued that it nonrenewed Hinton because of a lack of course load work for her to

teach during the Spring 2017 semester and going forward. However, Hinton

presented evidence, such as the testimony from fellow professor Sabine Simmons

about the available course load, the deposition testimony from Cheryl Easley about

the course schedule, and the immediate hiring of three black adjunct professors to

teach coursework in the Health Information Management Department, thereby

casting sufficient doubt that the lack of an adequate course load to teach was not

what actually motivated ASU to nonrenew Hinton. See Lewis, 934 F.3d at 1186

(“[A] plaintiff can show pretext by: (i) casting sufficient doubt on the defendant's

proffered nondiscriminatory reasons to permit a reasonable fact finder to conclude

that the employer's proffered reasons were not what actually motivated its conduct,

(ii) showing that the employer's articulated reason is false and that the false reason

hid discrimination, or (iii) establishing that the employer has failed to clearly

articulate and follow its formal policies.”). As the Court previously noted, Hinton

has presented sufficient evidence of pretext to create a question of fact. No manifest

error lies with that analysis, nor with the Court’s decision to deny ASU’s summary


                                          6
     Case 2:18-cv-00994-RAH-JTA Document 67 Filed 03/10/21 Page 7 of 7




judgment motion on that basis.

      Accordingly, for these reasons and because ASU has failed to show the need

to correct clear error, it is hereby ORDERED that Defendant Alabama State

University’s Motion to Reconsider, (Doc. 58), is due to be and is hereby DENIED.

      DONE, this 10th day of March, 2021.

                                        /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE




                                        7
